12/29/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0451
                         No. DA 20-0451




MARY-ANN YOUNG and AUTUMN ROSE a/k/a AUTUMN YOUNG,

             Petitioners and Appellants,

      vs.

HAMMER, HEWITT, JACOBS & FLOCH, PLLC; HAMMER, QUINN &
SHAW, PLLC; and JOHN DOES 1-10,

             Respondent and Appellee.

                             GRANT OF EXTENSION

      UPON CONSIDERATION of the Motion for Extension of Time of

Petitioners/Appellants Mary-Ann Young and Autumn Rose a/k/a Autumn Young, and

for good cause appearing,

      IT IS HEREBY ORDERED that Petitioners/Appellants are granted an extension

of time up to and including February 15, 2021 in which to prepare, file, and serve their

opening brief on appeal.




                                           -1-
                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                            December 29 2020